Rhodes, J.
(dissenting). I do not think this case is controlled by the decision in Matter of Andrews v. L. & S. Amusement Corp., *466referred to. The court there said: “ There was no accident; he fell because of internal disorders.” In the case at bar the fall was not caused by illness, but was an accident.
There the employee had a fit; here she had an accident arising out of her work. In the case cited the court said: “ If there had been an accident causing his fall, we would have another element in the case.”
It is true that in claimant’s report herein she states that the injury was caused by “ my becoming dizzy and falling against edge of table.” On the hearing she testified: “ I don’t know whether I slipped or fainted, but I fell and struck my neck on the table.” Later she was asked, “ Well, really, would you attribute your fall to your being ill or your not feeling very well? A. I felt good, felt all right.”
The Board had the right to accept her latter statement disregarding the other, and it is to be assumed that it did, because it has rendered a decision in her favor. There is no finding that illness caused the fall. It has found that while she was engaged in the regular course of her employment and while working for her employer in the laundry of her employer’s plant, and while walking across the laundry floor she fell and in falling struck a table; that the injuries suffered by her were the natural and unavoidable result of the accident which she sustained; that they were accidental injuries and arose out of and in the course of her employment.
The table, located at the place of her employment, was an additional hazard that helped produce the injury.
Award reversed and claim dismissed, with costs against the State Industrial Board.